Case 2:20-cv-00420-DMG-JPR Document 34 Filed 12/07/20 Page 1 of 1 Page ID #:142




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.    CV 20-420-DMG (JPRx)                                    Date     December 7, 2020

 Title Larry Dunn, et al. v. City of Los Angeles                                    Page     1 of 1


 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                              NOT REPORTED
              Deputy Clerk                                            Court Reporter

    Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
           NONE PRESENT                                             NONE PRESENT

 Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE AND NOTICE TO ALL
              PARTIES

          On July 24, 2020, the Court set a Scheduling Conference. [Doc. # 28.] As required by
 the Court's July 24, 2020 Order, Fed. R. Civ. P. 26(f), and Local Rule 26-1, counsel are required
 to file a Joint Rule 26(f) Report. To date, a Joint Rule 26(f) Report has not been filed.

         IT IS HEREBY ORDERED that the parties show cause in writing no later than
 December 14, 2020, why sanctions should not be imposed for their failure to cooperate and
 participate with opposing counsel in a Rule 26(f) conference and for failure to file a Joint Rule
 26(f) Report. The filing of a Joint Rule 26(f) Report by the deadline will be deemed a
 satisfactory response. Failure to timely respond to this Order to Show Cause will result in
 the dismissal of this action for lack of prosecution.

        The scheduling conference on December 11, 2020 is hereby VACATED and will be
 rescheduled if necessary.

 IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
